9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battisti (US 3831672) in view of Sims et al. (US 20200289782).


providing tubing 12 with a plurality of axially extending helical flutes (figure 3); and
forming (by inserting) a plurality of axially extending helical fluid channels by inserting the shaped tubing into a hole in a structure 10 (figure 1).
However Battisti fails to teach shaping the tubing.
Sims teaches a method of shaping 14 a tubing (para 119).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the providing of Battisti with the shaping as taught by Sims, since it would provide faster manufacturing.
Regarding claim 15, Sims teaches shaping the tubing comprises passing the tubing through a die rotating relative to the tubing (para 119).
Regarding claim 18, Sims teaches attaching a nozzle adapter to the shaped tubing (para 119).
Claims 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruse (US 20190103244) in view of Michiwaki (US 20150308487).
Regarding claim 14, Kruse teaches a process comprising:
providing tubing 202 with a plurality of axially extending helical flutes ; and
forming (by inserting) a plurality of axially extending helical fluid channels by inserting the shaped tubing into a hole in a structure 10 (figure 1).
However Kruse fails to teach shaping the tubing.
Michiwaki teaches a method of shaping 14 a tubing (figure 8a).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the providing of Kruse with the shaping as taught by Michiwaki, since it would provide faster manufacturing.
Regarding claim 16, Kruse teaches the hole is a blind hole (figure 4).
Regarding claim 17, Kruse teaches the structure is at least part of a hydrodynamic bearing of the x-ray system (figure 4).

Allowable Subject Matter
Claims 1, 3-4, 6-9, 11-13 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1, 3-4, 6-9 and 11-13, the prior art fails to teach an x-ray system having a structure having a hole having an axially extending wall; and a nozzle disposed in the hole having a cylindrical center portion and a plurality of flutes extending radially outward from the cylindrical center portion, the nozzle and the axially extending wall form a plurality of axially extending helical fluid channels and the flutes having an opening extending radially outward from and contiguous with a hollow portion of the cylindrical center portion.
Regarding claims 19-20, the prior art fails to teach an x-ray system having means for receiving a cooling fluid, means for supporting a portion of a bearing assembly; and means for dividing the cooling fluid into a plurality of axially extending helical streams within the means for supporting the portion of the bearing assembly having a cylindrical center portion: and a plurality of flutes extending radially outward from the cylindrical center portion and the flutes having an opening extending radially outward from and contiguous with a hollow portion of the cylindrical center portion.
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOON K SONG/Primary Examiner, Art Unit 2884